Citation Nr: 1416101	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-33 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for a left ankle condition (previously characterized as rheumatoid arthritis) has been received.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had honorable active duty service from March 1956 to October 1956.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied service connection for left ankle condition.  In April 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010. 

The Board notes that, in the March 2009 rating decision on appeal, the RO only characterized the claim involving the right ankle as a request to reopen.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As discussed in the October 2013 remand, because the left ankle condition also was the subject of prior, final denials, that claim has also been characterized as a request to reopen.   

In March 2010, the Veteran and his wife testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In response to his request for a Board hearing, a July 2012 letter informed the Veteran that his Board hearing was scheduled in September 2012.  The Veteran stated in July 2012 that he would attend the hearing; however, he failed to report for the scheduled hearing and has not requested rescheduling of the hearing.  Under these circumstances, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

In July 2013, the Vice Chairman of the Board granted a motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

In October 2013, the Board denied reopening the Veteran's claim for  service connection for a right ankle condition, as well as denied claims for service connection for a heart condition, diabetes mellitus, and a respiratory sleep disorder.  The Veteran's petition to reopen a claim for service connection for a left ankle condition was then remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the RO/AMC continued to deny the claim(s) (as reflected in a January 2014 supplemental SOC (SSOC)) and returned that matter to the Board for further appellate consideration.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS  file, there is also an  electronic (Virtual VA) paperless claims file.  The documents contained therein are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

For the reason expressed below, the claim on appeal is, again, being remanded to the RO, via the AMC  VA will notify the Veteran when  further action, on his  is required.

In January 2014, the Veteran stated that he wanted to proceed with his claim for his right ankle condition.  As the Board denied a request to reopen the previously denied claim for service connection for the right ankle in its October 2013 decision, the Board construes this statement as another request to reopen the previously denied claim for service connection for a right ankle condition.  As this matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ)-here, the RO, it is referred to the RO for appropriate action.  




REMAND

Unfortunately, the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In May 2013 the Board remanded in part for new evidence to be considered by the RO in an SSOC; this was done in the January 2014 SSOC.  The Board also remanded for the Veteran to be notified of both the criteria to reopen a claim for service connection-to include a discussion of the basis for the prior denial-as well as the criteria to establish the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO was directed to send the Veteran a specifically tailored notice letter explaining what was needed to reopen the claim for service connection for a left ankle condition, in light of the prior deficiencies in the claim.  The RO sent the Veteran a letter in May 2013; however, it did not meet the requirements of Kent and did not discuss the criteria to reopen his claim and the basis for the prior denial.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  . 

Therefore, to ensure that all due process requirements are met, and the record is complete, the RO should give the appellant another opportunity to present information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization for it to obtain, any outstanding private medical.   The RO's letter should also provide Kent notice specific to the left ankle condition.   

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, the matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization it to obtain, any outstanding, pertinent private medical records.

Provide VCAA notice, consistent with Kent, with respect to the prior denial of service connection for a left ankle condition (previously characterized as rheumatoid arthritis).   

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.   After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the petition to reopen the claim for service connection for a left ankle condition (previously characterized as rheumatoid arthritis) in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication of the underlying claim for service connection) and legal authority. 

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).   The RO is reminded that this appeal has been advanced on the Board's docket.  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


